EXHIBIT 4.1 Specimen Stock Certificate [FRONT OF CERTIFICATE] Certificate NumberIncorporated under the laws of the State of DelawareNumber of Shares [][] REGENT’S SECRET INC. Total Authorized Shares 50,000,000 shares of Common Stock Par Value $0.001 per shares This is to Certify that is the owner of fully paid and non-assessable shares of the above Corporation transferable only on the books of the Corporation by the holder thereof in person or by a duly authorized Attorney under surrender of this Certificate properly endorsed. Witness, the seal of the Corporation and the Signatures of its duly authorized officers. Dated /s/ Lori Nembirkow
